Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Frank Leak, Jr. on May 06, 2021.
The application has been amended as follows:
In claim 1, line 15:
Delete “compression ram assembly and”. 
In claim 1, line 17:
After “cycle”, add -- to form a bale --.
In claim 1, line 20:
Replace “the” with -- a --.
In claim 1, line 22:
Replace the first and second occurrences, “the” with -- a --.
In claim 2, last line:
Replace “element” with – elements --.
In claim 4, line 2:
Replace “the forming” with -- a forming --.
 
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
For the reason noted in Applicant’s responses, claims 1-4 are deemed allowable over the prior art of record.  
None of the prior art of record teaches the step of, “controlling a minimum bale density through said first tension element and a maximum bale density through said second tension element” in the type of horizontal baling press as claimed. Therefore, it is concluded by the Examiner that claim 1 and its dependents are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                                        May 06, 2021